Case 2:20-cv-03649-PBT Document 15-1 Filed 09/03/20 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

POLYSCIENCES, INC., Civil Action No.

Plaintiff,
Vv.
DECLARATION OF DAVID COLLINS
JOSEPH T. MASRUD,

Defendant.

 

 

I, David Collins, of full age, hereby declare, under penalty of perjury, as follows:

Ie I am the Forensic Analyst for KLDiscovery Ontrack, LLC (“KLD”), located in
Ambler, Pennsylvania. T have more than four years of experience in digital computer forensics,
including Departing Employee Triage (“DET”) using forensic analysis of hard drives, servers,
mobile devices, tablets, cloud storage, back-up media, social media and individual electronic
documents. KLD provides electronic discovery (e-discovery) management solutions to law firms,
corporations, and government agencies.

.. Polysciences, Inc. (“Polysciences’”) retained KLD to, among other things,
forensically image and conduct a DET preliminary examination and analysis of data located on
the laptop of a former employee, Joseph Masrud (the “Laptop”). Our preliminary analysis focused
on the weeks leading up to Mr. Masrud’s September 6, 2019 departure from Polysciences and his
later return of the Laptop to Polysciences, and on the following analyses: (a) analysis of any and
all USB storage devices that may have been connected to the Laptop; (b) a “Jump List Analysis”
to provide indications of access to specific files and resources found on the Laptop; (c) an “LNK
Analysis” to discover “link files to show certain files were opened and accessed at certain points

in time; (c) an “MRU analysis” of “Most Recently Used” files and programs, (d) a “Shellbag

 
Case 2:20-cv-03649-PBT Document 15-1 Filed 09/03/20 Page 2 of 4

Analysis” to determine folders that have been opened and closed in Windows Explorer; (¢) A
"VSC Differential Analysis” to identify recently modified documents; (f) a “Web History
Analysis” analysis on browser software used on the Laptop; (g) review of email files to determine
outgoing and incoming email from business and personal accounts, (h) “Mass Deletion/Wiping”
analysis to determine an effort to clear data existence or data history; and (i) related forensics on
the Laptop.

3. KLD’s analysis of the Laptop has preliminary determined that (5) external storage
devices, including external hard drives and USB flash drives, were attached to the Laptop,

identified below:

 

     

 

   

 

 

 

 

 

 

 

 

 

O58F84688461 Generic- S0/MMC USB Device 7/17/2019 16:30 7/18/2019 17:07 |
| 070738089CD74ES2 USB DISK 3.0 USB Device 5/22/2019 1:33 5/22/2019 1:33

07089172CC907089 __| BUFFALO USB Fiash Disk USB Device 8/21/2019 2:22 | 5/21/2019 2:22
| 26€1400210210076 | ELECOM MF-KCU3 USB Device 5/21/2019 2:10 S/21/2019 2:41

a&36d08e73 | GENERAL UDISK 5/24/2018 23:06

 

 

4. KLD’s analysis of the Laptop has preliminary determined that Mr. Masrud, on
September 10, 2019, four days after his termination, accessed files contained in folders named

“Website,” “Desktop,” “Outlook Files,” and “Documents,” identified below:

 

 

 

 

 

 

 

 

 

Website 9/10/19 3:30 PM | \\USWARFSO3\USERSS\Imasrud\Documents\ Website
Desktop $/10/29 3:26 PM | \\USWARFSOS\USERSS\Imasrud\Desktop

Outlook Files 9/10/49 2:55 PM | \\USWARFSO3\USERSS\Imasrud\Documents\ Outlook Files
Documents 9/10/29 2:55 PM | \\USWARFSO3\USERSS\Jmasrud\Decuments

 

 

> According to KLD’s LNK Analysis, Mr. Masrud, on September 10, 2019, accessed
files with the Source File Name “Questions.docx.LNK,” “leads.xlsx.LNK, “’Sale18.xlsx.LNK,

and PERSONAL. XLSB.LNK,” identified below:

 

 

 

 

 

 

 

 

 

‘Questions, docx. LNK - 9/10/19 3:31 PM | \USWARFSOR\USERSS | imasrud!\Dacuments\New Products \PEI\Questions.docx

teads.xlsx.LNK _ _. a 9/10/19 3:30 PM \A\USWARFSO3\USERSS imasrud\Documents\New Products\PEt\ieads.xlsx a _ _
Sale 8.xisx.LNK 9/40/19 3:21 PM | \\USWARESO3\USERSS \jmasrud\Documents\Businiess Plans\Business Plans\2019\Sale18 xlsx
PERSONAL.XLSB.LNK I 9/10/19 3:21 PM

Transtectol.doc.LNK 7 | 9/10/19 2:55 PM | \\USWARFSO3\USERSS\imasrud\Documents\New Products\Transporter 5 Transfectian\ Transfectol.dor

 

 
Case 2:20-cv-03649-PBT Document 15-1 Filed 09/03/20 Page 3 of 4

6.

According to KLD’s ‘“Shellbag Analysis” Mr. Masrud interacted with a number of

directories listed below on the dates indicated:

 

 

 

 

 

Desktop\Computers and Devices\u ewarls3\uswarfe3\usersS\masrud

 

 

_M\uswarfs03 userss

   

 

Desktop\Computers and Devices\uswarlsO3\uswarfsG3\usersS

   
 

 

   

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“Syne Results Delegate Folde Desktop\Control Panel\Ali Controi Panel items\Sync C _ S239 B15 AM | 9/1

Decuments = Desktop\My Computer\C: rs\jmasrud\Doc 9/20/19 3:00 PM | 9/10/19 3:23 PM

intel Desktop\My Computer\CAUsers\imasrud\Reaming inte! eee ee 9/30/19 3:29 9M | 9/10/19 3.29 PM

users Desktop\My Computer\C:\users 9/10/19 3:27 PM
Aragen Data | ftesktop\Computers and Devi ceshuswarlst3\uswarhs03\userss\masrud\Occuments\New Products\PENAragen Data Gf2O/19 2:47 FM | 9/10/99 3.46 PM

Aragen Data Desktop\Computers and Devices\uswarlsO3\uswarfs03\userss\V Jmasrud\Documents\New Products\PEl\Aragen Data 9/20/19 2:48 PM | 9/10/19 3:25 PM

PR _ Desktop\Computers and Devices\uswarls03\uswarfsO3\userss\masrud\Documents\New Products\PEL

PER Desktap\Computers and Devices\uswarts03\uswarfs03\userss \mnasrud\Dacuments\New Products\Pe!

New Products _

 

 

 

Desktop\Computers and Devices\uswarls03\uswarfsO3\usersS\masrud\Documents\New Products

 

Desktop)\Computers and Deviews|\uswarls03\uswarfs03 \users$ Umasrud\Documents \Reperts \Sales\ Taiwan Sates.

 

 

 

Desktep\Computers and Devices\uswaris03 \uswartsO3\userss\Jmasrud\Dacuments\Reports\Sales\iP Combined 2019\4 :

 

Documents

Desktop\ Computers and Devices\uswarts03\uswarfs03\users$\imasr wd\Documents\Reparts\Sales\iP Combi 20194

Desktop \My Computer\Dacuments

 

 

5/29/19 8:15AM 9/10/19 3:06 PM
E 5/23/49 @5AM 9/10/19 3:06 PM

9/10/19 3:00 PM

 

Sync Center Folder
All Control Panel items _

Desktop\Contro! Panei\Ali Contre! Panel iterms\Sync Center Folder
Desktop\Control Panel\Al! Control Panel items

9/20/19 2:59 PM
9/70/19 2:59 9M

 

 

  
 
 

   

  

 

 

 

Website __| Desktop\Computers and Devices\uswartsD)\uswarfs03 \users5\Imasrud\Oocuments\ Projects Website Sfe0/19 2:57 PM | O/10/19 2:57PM

_ Website — | Besktop\Computers 15$\imasrud\ Documents Projects \wWebsite ; _ | Sang es And | 9/20/19 2:57 PM
Bionique Desktop\Computers a avi \usessS\ Jngerid\ Documents\New Products\PEA analy! ting\lionique 6/26/19 3:11 PM | 9/10/19 2:52 PM
Bionique ca and Dr fs: SUmasrud\Documents thes Products\Pet\ Analytical Testing\Bionique 5/26/19 2:10 PM |S

 

 

 

 

 

omputers and Devices\uswarts03\ uswarts03 \usersS | imasrud\ Documents Marketing\MicDay

 

 

 

 

Desitan\Casaeten and veel enue fa grrerarba sera \imasrud\Documents'1ieerature\2010 Casting Process Fundamentals Short Course

9/10/18 2:47 PM |

   

 

 

_ Sfios19 2:47 PM | 9/10/19 2:47 PM
9740/19 2:46 PM | 9/10/19 2:46 PM
149 2:46°M | 9/10/19 7.46 PM

 

 

 

_| Desktop\ Computers and Devices\uswarfs03 \uswarfsO3\users$ masrud\Documents\Business Plans\Business Plans’ 2019

_ 5/25,

IS BIS AM | 9/10/19 2.42 PM

 

    

sktop\Computers and Devices\uswar's03 \uswerts03\userss\ Jmasrud\ Documents \Bu:

Desktop\Computers and Devices\uswariO3\uswarts03 userss Umasrud\Documents\

 
 

ess Pians\Business Plans

SsIOs/19 2:42 PM

 

ness Plans\Business Plans\2

5/28/19 8:15 AM |

 

 

|| Desktop\Computers and Devices\uswaris3 \usweris07\users$\Jmasrudi\ Documents \Business Pians\Business Plans

2 2s

  
 

 

 

Desktop\Computers and Devices\uswarts03 \uswarts03 \users$ Umasrud\ Documents Administrative \Scorecards

esaceghuserss RES te ts\Admiaistrative\scorecarts,

 
 

 

Desktop\Corn outers and Devi iesoewari

 

 

“9/10/19 2:42 PRA
9/30/29 2:82 PRA

 

9/10/49 2.41PM | 9/10/19 2.01 PM

 

  

 

 

Sauer Grune and Devices

 

 

9/20/19 2-41 PM | 9/10/19 2-41 PM

 

arfada\uswar fl Tuserss\Jmaseuc\ Documenss ew products\PEI\Rasketine\Seit Sheets
Desktop\Computers and Bevices\uswarfs03 3 \uswarfs03\users$ Ymasrud\Documenis Mew Products\PENMarketing\Sedi Sheets

9/4/19 12:02 PM
9/4/19 12:02 PA

 

Desktop\Computers and Devices\uswarfs03\uswartsO3\userss masrud\Doc uments \Reports\Saies:

8/4/19 9:14 AM

 

 

Desktop\My Computer\O:\loe Masrud\Updates

 

 

“ilpsates

7.

documents on September 10, 2019, including “Questions.docx,”
Plan.docx,” “‘transporterS5protocol.docx,

locations.docx,”

 

Desktop\Search Folder\ce Masrud\Uipdates

 

 

9/3/19 2:01 PM.
9/3/19 1:35 PM

 

 

According to KLD’s MRU Analysis, Mr. Masrud accessed a number of word

oD

identified below

“Projects.docs,”

“Transfectol.doc,” PEI Questions.docx,”

Transition

and “File

 

 

 

Software\Microsoft\Office\14 O\Word\Fite MRU

 

LastWrite Time Tue Sep 10 19:31:03 2019 {UTC}

 

tem 1 -> \wuswarfs03 \usersS\imasrud\Gocuments\New Products\PEl\Questions.docx Tue Sep 10 19:31:63 201

 

 

tem ? -> \wuswarfsO3\usersS \imasrud\Documents\Projects\Website\Projects.docx Tue Sep 10 18:57:30 2019
tem 3 -> \\uswarfsO3\usersS\ masrud\Documents\Projects\Remote Transition\ Transition Plan.docx Tue Sep 10 28:57:15 2019

 

Item 4 -> \\uswarfsO3\usersS\imasrud\ Documents \New Products\Transporter 5 Transfection\transporterSprotocol.docx Tue Sep 10 18:55:20 2019

 

item 5 -> \\uswarfs03\usersS\imasrud\Documents\New Products\ Transporter 5 Transfection\Transfectol.doc Tue Sep 10 18:55:0$ 2079

 

ttem 6 -> \\uswarfsO3\usersS\imasrud\Decuments\New Products\PEKPE! Questians.decx Tue Sep 16 18:53:50 2018

 

 

8.

“archive2017.pst,” identified below and found in Mr. Masrud’s user folder, was modified:

According to our File Listing Analysis,

fram 7% os VAiseararécf Bi treareO\ Im aeendl Macnumantel hforkohnat RAarbaring Artminictratinn| Gila fnesatianes rinew Tus San IN TRATION

an outlook archive file named

 

 

  

 

 

 

 

 

 

archive2017 pst

 

 

 

 

 

 

pst 2,365, 580,288 9/10/19 3:04 PM

3/2718 2:43 PM

 

9/20/19 3:04 PM

 

 
Case 2:20-cv-03649-PBT Document 15-1 Filed 09/03/20 Page 4 of 4

9, According to KLD’s VSC Differential Analysis, an outlook “OST” file, which

stores Outlook mailbox information, was deleted on or about September 13, 2019, identified

below:

 

 

 

joseph. masrud@polysciences.com_ost

 

ost

 

*

 

0

 

9/13/29 11:20 AM

 

 

5/14/27 7:49 AM | 9/13/19 11:20 AM

 

10. According to our Web History Analysis, on September 13, 2019, all of Mr.

Masrud’s Chrome settings, data and history were deleted, as identified below:

 

 

 

chrome://settings/

9/13/19 12:09 PM

 

chrome://settings/clearBrowserData

9/13/19 12:05 PM

 

https://www.google.com/?gws_rd=ssi

9/13/19 12:09 PM

 

 

chrome://history/

 

9/13/19 12:09 PM

 

Dated: September 3, 2020

By: Sif tls

 

 
